DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Simon et al. (“Targeting AKT with the Pro-apoptotic Peptide, TAT-CTMP: a Novel Strategy for the Treatment of Human Pancreatic Adenocarcinoma,” Int J Cancer. 2009 August 15; 125(4): 942–951; NIH Public Access Manuscript pp. 1-25) teach the peptide TAT-CTMP4: 
Ac-LDPKLMKEEQMSQAQLFTRSFDDGL-RKKRR-ORN-RRR-NH2 (p. 3),
which comprises a fragment of carboxyl terminal modular protein (CTMP) at the N-terminus (underlined) and an KR-rich domain at the C-terminus.  Simon et al. teach the peptide TAT-CTMP4 induces apoptosis in pancreatic adenocarcinoma (p. 6), inhibits phosphorylation and enzymatic activity of AKT (p. 6) and reduces mean tumor diameter in a mouse model of pancreatic adenocarcinoma (p. 9). Simon et al. do not teach or suggest inserting a spacer comprising six cysteines and derived from a defensin or wnt protein between the CTMP peptide and the Tat peptide. Therefore, the proposed claim 2 and dependent claims 4-7 and 9-11 are novel and unobvious over Simon et al.
	With respect to proposed claim 3, the closest prior art is WO2009148896, which teaches a phospho-V-akt murine thyoma viral oncogene homolog (p-Akt) peptide:
instant SEQ ID NO: 8 	         1 PPKPPQVTSETDTRYF 16
              			   ||  ||||||||||||


The prior art does not teach or suggest substituting the FK at positions 8 and 9 of SEQ ID NO: 2 to arrive at the KP at the corresponding position of instant SEQ ID NOI: 8. Therefore, peptides comprising instant SEQ ID NO: 8 are novel and unobvious over WO2009148896.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654